DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments on 1/18/2021. Applicant’s amendments to the claims have caused for the withdrawal of the 35 USC 101 rejection of claims 1-13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US PUB. 20130253871)

Regarding claim 14, Gray teaches A computer implemented method of operating a CNC machine having a component rotatable around both a first rotation axis and a second rotation axis, the method comprising: 
measuring the 3-dimensional position of a reference feature (0012 “mounting a sphere to a component of the system that is movable about the rotary”) for at least three different angular positions of the reference feature around the first rotation axis (0046 “it is necessary to measure, among other things, the orientation of the rotary axes relative to X-axis 152, Y-axis 150, and Z-axis” 0065 “more or fewer measurements of sphere 412 at different angular positions may be made using the rotary axis measurement operation.” The first of the plurality of rotation axis is the first rotation axis. There are a plurality of angular positions of the sphere. Three Angular positions of the sphere on the first axis correspond to the three angular position.) and a first reference angular position around the second rotation axis (0046 “it is necessary to measure, among other things, the orientation of the rotary axes relative to X-axis 152, Y-axis 150, and Z-axis 154 (‘the machine coordinate system’)”. 0065 “more or fewer measurements of sphere 412 at different angular positions may be made using the rotary axis measurement operation.” A plurality of rotation axis exists. The second of these rotation axis is the second rotation axis. A plurality of angular positions of the sphere are found. The first of which is the first reference angular position since as shown above the sphere is the reference feature.), the reference feature being fixed relative to the component (0012 “mounting a sphere to a component of the system that is movable about the rotary”); 
measuring the 3-dimensional positions of the reference feature for at least three different angular positions of the reference feature around the first rotation axis and a second reference angular position around the second rotation axis (0031 “FIG. 15 is a three -dimensional plot of the error between commanded and actual positions of a calibration sphere at a plurality of rotary axes positions”, 0052 “measure the center of sphere 412 involves contacting sphere 412 along the X-axis 152…along the Y-axis 150…and along the Z-axis”, 0065 “more or fewer measurements of sphere 412 at different angular positions may be made using the rotary axis measurement operation.” Measurement in 3 dimensions takes place for plurality ; 
based on the measured tridimensional positions (0054): 
determining a first coordinate system of the component at the first reference angular position (0084 “controller 202 employs the rotary axis measurement operation by rotating platform 320 to position sphere 412 into a variety of different angular positions about A-axis 302, and computes a center point of sphere 412 in each position…After computing the sequence of center points for sphere 412, controller 202 fits a plane (depicted as plane 460) to the data, computes an arc lying in plane 460 that statistically fits the data”, 0016 “computing a plane that fits the transformed center points, projecting the transformed center points onto the plane, computing an arc that fits the projected center points, determining a center point of the arc, transforming coordinates of the arc center point into the machine coordinate system”, 0010 “measuring a first set of center points of the sphere, one center point for each of the first set of at least three positions, by using the controller to move a probe mounted to a spindle of the system into contact with the sphere, computing, using the controller, a first plane that fits the first set of center points… measuring a second set of center points of the sphere, one center point for each of the second set of at least three positions, by using the controller to move the probe into contact with the sphere, computing, using the controller, a second plane that fits the second set of center points” A plurality of angular positions are determined. From these angular positions, a plurality of planes are determined. 0016 teaches how the planes are used for the generating of machine coordinate systems which correspond to the first and second coordinate systems.)
determining a second coordinate system of the component at the second reference angular position (0084 “controller 202 employs the rotary axis measurement operation by rotating platform 320 to position sphere 412 into a variety of different angular positions about A-axis 302, and computes a center point of sphere 412 in each position…After 
operating the CNC machine (0056 “a method for dynamically locating the center of sphere 412 of calibration device 408 ("the sphere center measurement operation"), which is used in the rotary axis measurement operations”) at the first reference angular position (0065 “more or fewer measurements of sphere 412 at different angular positions may be made using the rotary axis measurement operation.”) based on the first coordinate system (0060 “sphere center measurement operation to probe for the center location of sphere 412. At block 500, controller 202 receives inputs including the coordinates in the machine coordinate system of an initial center of sphere”) and 
operating the CNC machine (0056 “a method for dynamically locating the center of sphere 412 of calibration device 408 ("the sphere center measurement operation"), which is used in the rotary axis measurement operations”)  at the second reference angular position  based on the second coordinate system (0060 “sphere center measurement operation to probe for the center location of sphere 412. At block 500, controller 202 receives inputs including the coordinates in the machine coordinate system of an initial center of sphere”).
Regarding claim 15, Gray teaches the method of claim 14 
Gray further teaches wherein the component is a part holder (0012 “mounting a sphere to a component of the system that is movable about the rotary”), and operating the CNC machine includes moving a tool holder (0003 “a probe to a spindle of the system….measuring a center of the sphere at each of the positions by using the controller to move the probe into contact with the sphere” the part holding the probe is the tool holder) relative to the part holder (0003 “mounting a sphere to a component of the system, mounting a probe to a spindle of the system, rotating one of the sphere and the probe to at least three positions about the rotary axis”). 

Regarding claim 17, Gray teaches the method of claim 14.
comprising calibrating the CNC machine for the first reference angular position (0016 “a method is provided for measuring a rotary axis of a machine tool system relative to X, Y and Z axes establishing a machine coordinate system using a probe mounted to a spindle of the system, including positioning a sphere”, 0065 “more or fewer measurements of sphere 412 at different angular positions may be made using the rotary axis measurement operation.” A first coordinate system is determined based on angular position of the sphere) including adapting a reference coordinate system of the CNC machine based on the determined first coordinate system (0054 “in addition to the machine coordinate system (X-axis 152, Y-axis 150 and Z-axis 154), there is depicted a probe coordinate system including X-axis 151, Y-axis 153 and Z-axis 155, and a transform plane including X-axis 157, Y-axis 159 and Z-axis 161. The 

Regarding claim 18, Gray teaches The method of claim 14 
Gray further teaches wherein the first coordinate system and the second coordinate system both include a determined position and orientation of the first rotation axis in a reference coordinate system of the machine (0046 “it is necessary to measure, among other things, the orientation of the rotary axes relative to X-axis 152, Y-axis 150, and Z-axis”, 0047 “it stores the coordinates of the position of the point of contact that caused the trigger relative to X-axis 152, Y-axis 150, and Z-axis”, 0054 “in addition to the machine coordinate system (X-axis 152, Y-axis 150 and Z-axis 154), there is depicted a probe coordinate system including X-axis 151, Y-axis 153 and Z-axis 155, and a transform plane including X-axis 157, Y-axis 159 and Z-axis 161. The transform plane is set such that the coordinate origin is at the computed center of sphere 412 and X-axis 157, Y-axis 159 and Z-axis 161 align with X-axis 151, Y-axis 153 and Z-axis 155, respectively, of the probe coordinate system” The position and orientation are measured according to the same X, Y, Z axis as the first rotation axis. These same X, Y, Z axis are then used for the first and second coordinate system.)

the method of claim 18 
Gray further teaches further comprising determining a reference point along the determined position and orientation of the first rotation axis for both the first coordinate system and the second coordinate system, the reference points being determined as a point closest to the determined position and orientation of the first rotation axis in the other coordinate system (0054 “in addition to the machine coordinate system (X-axis 152, Y-axis 150 and Z-axis 154), there is depicted a probe coordinate system including X-axis 151, Y-axis 153 and Z-axis 155, and a transform plane including X-axis 157, Y-axis 159 and Z-axis 161. The transform plane is set such that the coordinate origin is at the computed center of sphere 412 and X-axis 157, Y-axis 159 and Z-axis 161 align with X-axis 151, Y-axis 153 and Z-axis 155, respectively, of the probe coordinate system”, 0015 “positioning the probe in a first position about the rotary axis, determining a first center point of the sphere by using a controller of the system to perform a sphere center measurement operation, positioning the probe in a second position about the rotary axis, determining a second center point of the sphere by using the controller to perform the sphere center measurement operation, positioning the probe in a third position about the rotary axis, determining a third center point of the sphere by using the controller to perform the sphere center measurement operation” The reference point corresponds to the computed center of sphere because both coordinate systems are set such that the coordinate origin falls in line with the computed center of sphere. This computed center of sphere is determined to be the closest in position and orientation to the first rotation axis since this point is calculated from the first rotation axis)

Regarding claim 20, Gray teaches the method of claim 19.
Gray further teaches further comprising, defining the reference points as pivot points of the rotation axes (0054 “in addition to the machine coordinate system (X-axis 152, Y-axis 150 and Z-axis 154), there is depicted a probe coordinate system including X-axis 151, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US PUB. 20130253871) in view of Gu et al (US PUB. 20180136626, herein Gu).

	Regarding claim 1, Gray teaches [a method of calibrating a machine] having a component rotatable around a first rotation axis and a second rotation axis, the method comprising:
measuring a first 3-dimensional position of a reference feature (0012 “mounting a sphere to a component of the system that is movable about the rotary”) for at least three angular positions of the reference feature around the first rotation axis (0046 “it is necessary to measure, among other things, the orientation of the rotary axes relative to X-axis 152, Y-axis 150, and Z-axis” 0065 “more or fewer measurements of sphere 412 at different angular positions may be made using the rotary axis measurement operation.” The first of the plurality of rotation axis is the first rotation axis. There are a plurality of angular positions of the sphere. Three Angular positions of the sphere on the first axis correspond to the three angular  and a first reference angular position around the second rotation axis (0046 “it is necessary to measure, among other things, the orientation of the rotary axes relative to X-axis 152, Y-axis 150, and Z-axis 154 (‘the machine coordinate system’)”. 0065 “more or fewer measurements of sphere 412 at different angular positions may be made using the rotary axis measurement operation.” A plurality of rotation axis exists. The second of these rotation axis is the second rotation axis. A plurality of angular positions of the sphere are found. The first of which is the first reference angular position since as shown above the sphere is the reference feature.), the reference feature fixed relative to the component (0012 “mounting a sphere to a component of the system that is movable about the rotary”); 
measuring a second 3-dimensional position of the reference feature for at least three angular positions of the reference feature around the first rotation axis and a second reference angular position around the second rotation axis (0031 “FIG. 15 is a three -dimensional plot of the error between commanded and actual positions of a calibration sphere at a plurality of rotary axes positions”, 0052 “measure the center of sphere 412 involves contacting sphere 412 along the X-axis 152…along the Y-axis 150…and along the Z-axis”, 0065 “more or fewer measurements of sphere 412 at different angular positions may be made using the rotary axis measurement operation.” Measurement in 3 dimensions takes place for plurality of rotary axes. The second of the plurality of sphere angular positions is the second reference angular position.); 
based on the measured first and second tridimensional positions (0031, 0046, 0012, 0065), determining
a first coordinate system of the component at the first reference angular position (0084 “controller 202 employs the rotary axis measurement operation by rotating platform 320 to position sphere 412 into a variety of different angular positions about A-axis 302, and computes a center point of sphere 412 in each position…After computing the sequence of center points for sphere 412, controller 202 fits a plane (depicted as plane 460) to the data, computes an arc and calibrating a reference coordinate system of the machine based on the first coordinate system for operating the machine with the component at the first reference angular position (0054 “in addition to the machine coordinate system (X-axis 152, Y-axis 150 and Z-axis 154), there is depicted a probe coordinate system including X-axis 151, Y-axis 153 and Z-axis 155, and a transform plane including X-axis 157, Y-axis 159 and Z-axis 161. The transform plane is set such that the coordinate origin is at the computed center of sphere 412 and X-axis 157, Y-axis 159 and Z-axis 161 align with X-axis 151, Y-axis 153 and Z-axis 155, respectively, of the probe coordinate system.”, 0031 “FIG. 15 is a three -dimensional plot of the error between commanded and actual positions of a calibration sphere at a plurality of rotary axes positions”, 0052 “measure the center of sphere 412 involves contacting sphere 412 along the X-axis 152…along the Y-axis 150…and along the Z-axis”, 0079, fig. 13 The sphere is located at a plurality of different angular positions. The sphere at its different angular positions is measured for its values on the X, Y, and Z axis. These values are then used to create the machine 
and a second coordinate system of the component at the second reference angular position (0084 “controller 202 employs the rotary axis measurement operation by rotating platform 320 to position sphere 412 into a variety of different angular positions about A-axis 302, and computes a center point of sphere 412 in each position…After computing the sequence of center points for sphere 412, controller 202 fits a plane (depicted as plane 460) to the data, computes an arc lying in plane 460 that statistically fits the data”, 0016 “computing a plane that fits the transformed center points, projecting the transformed center points onto the plane, computing an arc that fits the projected center points, determining a center point of the arc, transforming coordinates of the arc center point into the machine coordinate system”, 0010 “measuring a first set of center points of the sphere, one center point for each of the first set of at least three positions, by using the controller to move a probe mounted to a spindle of the system into contact with the sphere, computing, using the controller, a first plane that fits the first set of center points… measuring a second set of center points of the sphere, one center point for each of the second set of at least three positions, by using the controller to move the probe into contact with the sphere, computing, using the controller, a second plane that fits the second set of center points” A plurality of angular positions are determined. From these angular positions, a plurality of planes are determined. 0016 teaches how the planes are used for the generating of machine coordinate systems which correspond to the first and second coordinate systems.) and calibrating the reference coordinate system of the machine based on the second coordinate system for operating the machine with the component at the second reference angular position (0054 “in addition to the machine coordinate system (X-axis 152, Y-axis 150 and Z-axis 154), there is depicted a probe coordinate system including X-axis 151, Y-axis 153 and Z-axis 155, and a transform plane including X-axis 157, Y-axis 159 and Z-axis 161. The transform plane is set such that the coordinate origin is at the computed center of 
Gray does not teach a method of calibrating a machine, second coordinate system of the component. 
Gu does teach a method of calibrating a machine (0030 “if the A-table needs its x-axis adjusted by 0.01 inches, the system 10 can instruct the manufacturing tool 14 to electronically shift the coordinate system of only the A-table by 0.01 inches along its x-axis.”, the shifting of the coordinate system of the manufacturing tool is calibration of the tool.)
second coordinate system of the component (0033, 0034 “Individual features, such as illustrated by the third cavity 30, may specific coordinate systems, such as a feature coordinate system 42. The part coordinate system 40 may also be referred to as a global coordinate system, because it is associated with all of the features 16.”, 0011 “FIG. 5 is a schematic diagram of a plurality of reference coordinate systems within a CNC machining system.” fig. 5, a plurality of coordinate systems for the components exist.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the rotary axis machine tool coordinate teachings of Gray with the multi-axis manufacturing coordinate system of tools teachings of Gu since both references are directed to using coordinate systems for machining and because Gu’s calibrating teachings cause for monitoring the real time position of the workpiece and tool and 

Regarding claim 2, Gray and Gu teaches the method of claim 1. 
Gray further teaches wherein the first coordinate system and the second coordinate system (0084, 0016, 0010) both include a determined position and orientation of the first rotation axis in a reference coordinate system of the machine (Gray, 0046 “it is necessary to measure, among other things, the orientation of the rotary axes relative to X-axis 152, Y-axis 150, and Z-axis”, 0047 “it stores the coordinates of the position of the point of contact that caused the trigger relative to X-axis 152, Y-axis 150, and Z-axis”, 0054 “in addition to the machine coordinate system (X-axis 152, Y-axis 150 and Z-axis 154), there is depicted a probe coordinate system including X-axis 151, Y-axis 153 and Z-axis 155, and a transform plane including X-axis 157, Y-axis 159 and Z-axis 161. The transform plane is set such that the coordinate origin is at the computed center of sphere 412 and X-axis 157, Y-axis 159 and Z-axis 161 align with X-axis 151, Y-axis 153 and Z-axis 155, respectively, of the probe coordinate system” The position and orientation are measured according to the same X, Y, Z axis as the first rotation axis. These same X, Y, Z axis are then used for the coordinate system.) 

Regarding claim 3, Gray and Gu teach the method of claim 2 further comprising 
Gray further teaches determining a reference point along the determined position and orientation of the first rotation axis for both the first coordinate system and the second coordinate system (0084, 0016), the reference points being determined as a point closest to the determined position and orientation of the first rotation axis in the other coordinate system (Gray, 0054 “in addition to the machine coordinate system (X-axis 152, Y-axis 150 and Z-axis 154), there is depicted a probe coordinate system including X-axis 151, Y-axis 153 and Z-axis 155, and a transform plane including X-axis 157, Y-axis 159 and Z-axis 

Regarding claim 4, Gray and Gu teaches the method of claim 3
Gray teaches further comprising, defining the reference points as pivot points of the rotation axes (0054 “in addition to the machine coordinate system (X-axis 152, Y-axis 150 and Z-axis 154), there is depicted a probe coordinate system including X-axis 151, Y-axis 153 and Z-axis 155, and a transform plane including X-axis 157, Y-axis 159 and Z-axis 161. The transform plane is set such that the coordinate origin is at the computed center of sphere 412 and X-axis 157, Y-axis 159 and Z-axis 161 align with X-axis 151, Y-axis 153 and Z-axis 155, respectively, of the probe coordinate system”, The reference point corresponds to the pivot point because it is the central point.)

Regarding claim 6, Gray and Gu teaches the method of claim 1.
 wherein the component is a part holder (0012 “mounting a sphere to a component of the system that is movable about the rotary”)

Regarding claim 10, Gray and Gu teaches the method of claim 1.
Gray further teaches wherein the first coordinate system and the second coordinate system (0084, 0016) both include at least an arc fitting the corresponding three angular positions (0084, “position sphere 412 into a variety of different angular positions…computes a center point of sphere 412 in each position…controller 202 fits a plane (depicted as plane 460) to the data, computes an arc lying in plane 460 that statistically fits the data, computes a center of rotation of the arc”), an axis normal to the arc and intersecting a center of the arc ( 0016 “axis as a vector normal to a plane that passes through the transformed coordinates of the arc center point.”), and a reference position along the length of the axis relative to the center of the arc (0076 “controller 202 fits an arc in the plane to the X and Y coordinates of each of the center points (i.e., the center points computed at each of positions 1 through 4 that have been projected to the XY plane fitted to the positions).”)

Regarding claim 11, Gray and Gu teach the method of claim 10.
Gray further teaches wherein the position along the length of the axis corresponds to a theoretical position (0076 “controller 202 fits an arc in the plane to the X and Y coordinates of each of the center points (i.e., the center points computed at each of positions 1 through 4 that have been projected to the XY plane fitted to the positions).”) of the second rotation axis (0055 “find the center of sphere 412 as part of a method for measuring a rotary axis” 0046 “it is necessary to measure, among other things, the orientation of the rotary axes relative to X-axis 152, Y-axis 150, and Z-axis 154 (‘the machine coordinate system’)” A plurality of rotary axis exist one of which is the second.)

he method of claim 10 
Gray further teaches wherein the reference position along the length of the axis corresponds to a point closest to the axis of the other coordinate system (0076 “controller 202 fits an arc in the plane to the X and Y coordinates of each of the center points (i.e., the center points computed at each of positions 1 through 4 that have been projected to the XY plane fitted to the positions).” The reference positions are closest to the projected XY plane and its axis.)
Regarding claim 13, Gray and Gu teaches The method of claim 1.
Gray further teaches wherein the component is further rotatable (0012 “mounting a sphere to a component of the system that is movable about the rotary”)  around a third rotation axis (0046 “it is necessary to measure, among other things, the orientation of the rotary axes relative to X-axis 152, Y-axis 150, and Z-axis” A plurality of rotary axis exists.), wherein the steps of measuring are performed at a first reference angular position around the third rotation axis (0065 “more or fewer measurements of sphere 412 at different angular positions may be made using the rotary axis measurement operation.” A plurality of angular positions exist) and repeated for at least a second reference angular position around the third rotation axis (0065 “more or fewer measurements of sphere 412 at different angular positions may be made using the rotary axis measurement operation.” A plurality of angular positions exist), the steps of determining are performed for the first reference angular position around the third rotation axis (0054 “in addition to the machine coordinate system (X-axis 152, Y-axis 150 and Z-axis 154), there is depicted a probe coordinate system including X-axis 151, Y-axis 153 and Z-axis 155, and a transform plane including X-axis 157, Y-axis 159 and Z-axis 161. The transform plane is set such that the coordinate origin is at the computed center of sphere 412 and X-axis 157, Y-axis 159 and Z-axis 161 align with X-axis 151, Y-axis 153 and Z-axis 155, respectively, of the probe coordinate system.”, 0031 “FIG. 15 is a three -dimensional plot of the error between commanded and actual positions of a calibration , and repeated for the second reference angular position around the third rotation axis (0054 “in addition to the machine coordinate system (X-axis 152, Y-axis 150 and Z-axis 154), there is depicted a probe coordinate system including X-axis 151, Y-axis 153 and Z-axis 155, and a transform plane including X-axis 157, Y-axis 159 and Z-axis 161. The transform plane is set such that the coordinate origin is at the computed center of sphere 412 and X-axis 157, Y-axis 159 and Z-axis 161 align with X-axis 151, Y-axis 153 and Z-axis 155, respectively, of the probe coordinate system.”, 0031 “FIG. 15 is a three -dimensional plot of the error between commanded and actual positions of a calibration sphere at a plurality of rotary axes positions”, 0052 “measure the center of sphere 412 involves contacting sphere 412 along the X-axis 152…along the Y-axis 150…and along the Z-axis”, 0065 “more or fewer measurements of sphere 412 at different angular positions may be made using the rotary axis measurement operation.”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gray (US PUB. 20130253871) in view of Gu et al (US PUB. 20180136626, herein Gu) in further view of Yang et al (US PUB. 20190029632, herein Yang)
Regarding claim 5, Gray and Gu teaches the method of claim 4.
However, Gray and Gu does not teach further comprising, using establishing a displacement matrix matching every point in the first coordinate system to a corresponding point in the second coordinate system based on a difference between the first coordinate system and the second coordinate system.
Yang does teach further comprising, using establishing a displacement matrix matching every point in the first coordinate system to a corresponding point in the second coordinate system based on a difference between the first coordinate system and the second coordinate system (0029 “The second displacement and the third displacement of the second coordinate system from the first coordinate system may be determined based on the plurality of projection matrices of the first coordinate system.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the machine tool measuring a rotary axis teachings of Gray and coordinate teachings of Gu with the calibration techniques of Yang because Yang teaches a means calibrating a machine which is off its desired position (0003).

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US PUB. 20130253871) in view of Gu et al (US PUB. 20180136626, herein Gu) in further view of Matsushita (US PUB. 20160246282)

Regarding claim 7, Gray and Gu teach the method of claim 1 
Gray further teaches wherein the measuring is performed with a [touch] probe handled by a tool holder of the machine (0003 “a probe to a spindle of the system….measuring a center of the sphere at each of the positions by using the controller to move the probe into contact with the sphere” the part holding the probe is the tool holder)
However, Gray and Gu does not teach touch probe.
Matsushita does teach touch probe (0019 “mounts a touch trigger probe 21, which is as illustrated in FIG. 3, to the main spindle head 12 of the five-axis controlled machine tool M”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the machine tool measuring a rotary axis teachings of Gray and the coordinate data of Gu with the teachings of Matsushita because this would allow for error identification method for identifying a geometric error of axes in a machine tool (0010).

Regarding claim 8, Gray, Gu and Matsushita teach the method of claim 7.
Gray further teaches wherein the measuring includes controlling the movement of the tool holder using a computer (0003 “measuring a center of the sphere at each of the positions by using the controller to move the probe into contact with the sphere”)

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Gray (US PUB. 20130253871) in view of Gu et al (US PUB. 20180136626, herein Gu) in further view of Matsushita (US PUB. 20160246282) in further view of Yang et al (US PUB. 20190029632, herein Yang)

Regarding claim 9, Gray, Gu and Matsushita teach the method of claim 8
 Gray further teaches wherein the control of the movement of the tool holder during the measurements taken at the second reference angular position (0081 “the rotary axis measurement operation is performed in a fully automated mode (i.e., probe 304 automatically moves with sphere”, 0065 “more or fewer measurements of sphere 412 at different angular positions may be made using the rotary axis measurement operation.”, the sphere is placed at a plurality of angular positions.)
second rotation axis (Gray, 0046 “it is necessary to measure, among other things, the orientation of the rotary axes”)
	However, while Gray does teach the second rotation axis, Gray, Gu and Matsushita do not teach is based on a mathematical rotation of the first coordinate system around a theoretical position of the second rotation axis by an angle equivalent to the difference between the first reference angular position and the second reference angular position
Yang teaches is based on a mathematical rotation of the first coordinate system around a theoretical position of the second rotation axis (0029 “A rotation plane in the first by an angle equivalent to the difference between the first reference angular position and the second reference angular position (0010 “a first angle difference between the first angle of the source and the second angle of the source or a second angle difference between the second angle of the source and the third angle of the source may range from 0 degree to 20 degrees.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the machine tool measuring a rotary axis teachings of Gray, coordinate data of Gu and the teachings of Matsushita with the calibration techniques of Yang because Yang teaches a means calibrating a machine which is off its desired position (0003).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gray (US PUB. 20130253871) in view of Yang et al (US PUB. 20190029632, herein Yang).

Regarding claim 16, Gray teaches the method of claim 14.
Gray further teaches wherein operating the CNC machine based on the second coordinate system (0056)
Gray does not teach includes determining a difference between the first coordinate system and the second coordinate system, and transforming a reference system of the CNC machine based on the difference.
Yang does teach includes determining a difference between the first coordinate system and the second coordinate system (0029 “The second displacement and the third displacement of the second coordinate system from the first coordinate system may be  and transforming a reference system (0130 “the transformation matrix may be applied to transform information expressed in terms of the first coordinate system to information expressed in terms of the second coordinate system”) of the CNC machine based on the difference (CNC machine is  taught by Gray as shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the machine tool measuring a rotary axis teachings of Gray with the calibration techniques of Yang because Yang teaches a means calibrating a machine which is off its desired position (0003).

Relevant Prior Art
Cooper (US PUB. 20090051935) has been deemed relevant prior art since it teaches calibration of a machine using coordinate information.

Response to Arguments
Applicant’s arguments, filed 01/18/2021, with respect to the rejection(s) of claim(s) 1 under35 USC 102(a)(1) have been fully considered. The rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gray (US PUB. 20130253871) in view of Gu et al (US PUB. 20180136626, herein Gu).
Applicant argues that Gray is silent regarding a method for calibrating a machine and only teaches calibrating a probe. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation calibrating a machine is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. However, as a service to the applicant, Gu has been relied upon to teach calibrating a machine. Gu teaches shifting of the coordinate system of the tool which corresponds to calibrating of a machine.
Applicant argues on page 6 that a review of Gray has thus far failed to reveal the second coordinate system. However, as shown in the rejection of claim 1, Gray teaches positioning the sphere at a variety of angular positions and computing center points at each position (0084) and creating a plurality of planes from the center points (0010). These plurality of planes are used for generating machine coordinate systems which correspond to the first and second coordinate systems (0016). Therefore, a first and second coordinate system based on the component is taught by Gray. 
Claim 1 and 14 and their dependent claims are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116